DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 01 February 2022 is acknowledged. Claims 1-14 are considered for examination and 15-26 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. [CN 10490037 A].

an insulating layer (e.g., 20, Figure 4); 
a coil pattern (e.g., 40) formed on two opposing surfaces of the insulating layer 20;
a first insulating film (e.g., 31, Fig. 4) and a second insulating film (e.g., 32) formed with different insulating materials (e.g., insulating layer 31 is an epoxy polymer, insulating layer 32 is an epoxy polymer which includes filler, like silicon dioxide, see English translation) on the coil pattern 40, the first insulating film 31 surrounding a curved exterior of the coil pattern 40, the first insulating film 31 and the second insulating film 32 disposed between coil patterns below upper surfaces of the coil patterns; and
a magnetic member (e.g., 50, Fig. 4, 5) formed to enclose the insulating layer 20, the coil pattern 40 and the first and the second insulating films (31, 32) (see Fig. 4),
wherein the first insulating film 31 comprises a first insulating material  having a greater adhesive strength (e.g., epoxy polymer is a good adhesive) than the second insulating film 32 (e.g., insulating layer 32, epoxy polymer with filler has reduced adhesives compared to pure epoxy polymer of layer 31), and the second insulating film 32 comprises a second insulating material having a greater breaking strength than the first insulating film 31 (insulating layer 32 with silicon dioxide filler is about 5µm, which is thicker than insulating layer 31, which is only about 3µm thick, therefore insulating layer 32 has greater breaking strength, see English translation).
Regarding claim 2, Han discloses the coil pattern 40 formed in an elliptical shape (see Figure 5).

Regarding claim 4, Han discloses the second insulating film 32 is made of a material having a greater breaking strength than a material of the first insulating film 31 (insulating layer 32 with silicon dioxide filler is about 5µm, which is thicker than insulating layer 31, which is only about 3µm thick, therefore insulating layer 32 has greater breaking strength).
Regarding claim 5, Han discloses that the first insulating film 31 and the second insulating film 32 are formed using initiated chemical vapor deposition (iCVD, see translation).
Regarding claim 6, Han discloses a circuit pattern (e.g., upper and lower coil pattern 40, Fig. 5) and a via (e.g., 45) are formed on the insulating layer 20.
Regarding claim 7, Han discloses a pair of external terminals (e.g., 80, Fig. 4, 5) formed on external surfaces of the magnetic member 50 and the pair of external terminals 80 are electrically connected with the coil pattern 40.
Regarding claim 8, Han discloses a through hole (e.g., 55 where the core portion of magnetic member 50 goes through, see translation) formed to divide the insulating layer 20.

Regarding claim 14, Han discloses the first insulating film 31 comprises a first polymer, and the second insulating film 32 comprises a second polymer different from the first polymer (e.g., insulating layer 31 is an epoxy polymer, insulating layer 32 is an epoxy polymer which includes filler, like silicon dioxide, see English translation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Matsui et al. [JP 2013024660 A].
Regarding claim 9, Han discloses the instant claimed invention discussed above except for the first insulating film is a seed layer that comprises a silane polymer, an 
Matsui discloses first insulating film 11 is a seed layer that comprises a silane polymer (page 6), and the second insulating film (e.g., insulating film 11 made hydrophobic, see page 7) comprises a hydrophobic polymer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first insulating film a seed layer that comprises a silane polymer, and second insulating film comprises a hydrophobic polymer as taught by Matsui to the first and second insulating layers of Han to provide the coil conductor with seal protection against liquid and moisture to avoid short circuit.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kroener et al. [U.S. Pub. No. 2012/0126926 A1].
Regarding claim 11, Han discloses the first insulating film 31 is formed in direct contact with the insulating layer 20 (Fig. 4).
Han discloses the instant claimed invention discussed above except for the first insulating film and the second insulating film are formed in a continuous manner over the upper surfaces of the coil pattern, side surfaces of the coil pattern, and the insulating layer.
Kroener discloses first insulating film (e.g., 351, Fig. 3, Paragraph 0068) and second insulating film 391 (Paragraph 0069) are formed in a continuous manner over the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first insulating film and second insulating film formed in a continuous manner over the upper/side surfaces of coil pattern and the insulating substrate as taught by Kroener to provide the coil device with insulation in between coil turns to avoid eddy current and provide space for deposition of magnetic materials that further increase the inductance of the device.
Regarding claim 12, Han discloses the instant claimed invention discussed above except for the coil pattern has a thickness of 100 to 200um.
Kroener discloses coil pattern has a thickness of 100 µm (Paragraph 0079).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil pattern with thickness of about 100 µm as taught by Kroener to provide the coil device with conductor winding that has a low resistance to further improve the inductance of the coil component.
Regarding claim 13, Han discloses the instant claimed invention discussed above except for the first insulating film is formed in a continuous manner over upper surfaces of the coil pattern, side surfaces of the coil pattern, and areas between spirals of the coil pattern, and the second insulating film is formed in a continuous manner over the first insulating film and upper surfaces of the coil pattern, side surfaces of the coil pattern, and areas between spirals of the coil pattern.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first insulating film and second insulating film formed in a continuous manner over the upper/side surfaces of coil pattern and the insulating substrate as taught by Kroener to provide the coil device with insulation in between coil turns to avoid eddy current and provide space for deposition of magnetic materials that further increase the inductance of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837      


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837